Citation Nr: 0429237	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-23 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
the veteran's minor children.


REPRESENTATION

Veteran represented by:	The American Legion

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.  The appellant is the veteran's former spouse.  The 
veteran is represented by The American Legion.  The appellant 
is represented by the Veterans of Foreign Wars of the United 
States.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1996 special 
apportionment decision by the Seattle, Washington, Regional 
Office (RO), which denied the appellant's claim of 
entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor children.  Each party was 
notified of the RO's decision in a letter dated that same 
month.  The appellant filed a notice of disagreement (NOD) in 
January 1997.  Thereafter, in August 1997, the RO issued the 
appellant a statement of the case (SOC).  A substantive 
appeal was received from the appellant in August 1997.  A 
copy of the SOC was sent to the veteran in January 1999.  

In her substantive appeal (VA Form 9), dated in August 1997, 
the appellant requested a personal hearing before a Member of 
the Board (i.e., a Travel Board hearing).  By letter dated in 
January 1999, the appellant was informed that she was 
scheduled to appear before a Member of the Board on February 
22, 1999.  Of record is a report of contact (VA Form 119), 
dated February 19, 1999, wherein the appellant reportedly 
explained that she was unable to attend the travel Board 
hearing, and requested that her hearing be rescheduled.  The 
appellant was then scheduled for a Travel Board hearing to be 
held on March 6, 2000, and the appellant was so notified.  
However, the appellant failed to appear for the hearing, and 
has offered no explanation for her absence.  Therefore, the 
Board will adjudicate her appeal as if the hearing request 
had been withdrawn.  38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  VA has complied with the simultaneously contested claims 
procedures in this matter and notified the parties of the 
evidence necessary to substantiate the claim; and, all 
available evidence necessary for disposition of the appeal 
has been obtained by the RO.  

2.  The veteran and the appellant were married in January 
1988.  

3.  Children were born to the marriage in April 1988 and 
January 1990.  

4.  The veteran and the appellant were divorced in August 
1992.  

5.  The appellant has custody of the children.  

6.  The veteran has been reasonably discharging his 
responsibility for support of his children, A. P. and G. P., 
by making child support payments.  

7.  The appellant has not demonstrated financial hardship on 
behalf of her children.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. §§ 5103A, 5107 
5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This liberalizing law is applicable 
to most claims that are currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the notice and duty to assist provisions of 
the VCAA, do not apply to chapter 53 waiver of recovery 
matters as Chapter 53 already contains its own notice 
provisions.  See 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963(b)(2).  In Barger, the notice and duty to assist 
provisions of the VCAA were found to be relevant to a 
different chapter of title 38, i.e., Chapter 51; therefore, 
the VCAA did not apply to waiver matters.  Likewise, in this 
case, the claim for apportionment is governed by the 
provisions of Chapter 53, rather than Chapter 51; therefore, 
the Board finds that the VCAA is not applicable in this 
matter.  

In any event, the Board would observe that the decision on 
the appellant's entitlement to an apportionment of the 
veteran's compensation benefits, the August 1997 Statement of 
the Case, the August 2000 Board remand, the April 2004 
apportionment decision, and the May 2004 supplemental 
statement of the case (SSOC), all provided to the appellant 
have notified her of the evidence considered, the pertinent 
laws and regulations and the reasons her claim was denied.  
As such, the Board can proceed with appellate review.  


II.  Factual background.

Some of the basic facts of this case are not in dispute.  By 
a rating action of December 1989, the RO granted the 
veteran's claim for service connection for schizoaffective 
disorder, bipolar type, rated as 50 percent disabling, 
effective March 22, 1988.  The veteran and the appellant were 
married in January 1988.  Children were born to the marriage 
in April 1988 and January 1990.  The veteran and the 
appellant were divorced in August 1992.  The appellant has 
custody of the children.  

The appellant made an initial claim of entitlement to an 
apportionment of the veteran's compensation benefits in April 
1992.  At that time, she reported that she was the veteran's 
estranged spouse, and that she had custody of their two 
children.  In a September 1992 statement, the veteran 
reported that he approved of the apportionment requested by 
his ex-wife for his children, provided VA could give him a 
letter of confirmation to provide the Office of Support 
Enforcement (OSE).  Thereafter, in a November 1992 special 
apportionment decision, the RO determined that it would not 
be unreasonable to apportion the amount the veteran received 
for his spouse and children to this estranged spouse.  
Accordingly, apportionment was awarded.  

In September 1994, the veteran requested that the 
apportionment be terminated.  He reported, among other 
things, that the appellant had not reported the apportionment 
to the OSE.  As a result, the state was garnishing 50 percent 
of his wages for the purposes of child support.  
Consequently, the apportionment had resulted in a financial 
hardship.  

In a March 1995 special apportionment decision, it was noted, 
among other things, that the veteran and the appellant were 
divorced in August 1992, before the apportionment award, but 
the appellant did not report this.  The RO also noted the 
veteran's contentions from September 1994, and the fact that 
the appellant did not respond to the request for information.  
Accordingly, the apportionment was stopped.  Both the veteran 
and the appellant were informed of this decision by 
correspondence dated in April 1995.  

The evidence on file shows that the appellant submitted a 
statement to the RO in March 1995, in which she requested 
that the veteran's compensation be garnished for child 
support per an enclosed court order.  The enclosed court 
order was dated in August 1992, and stated that the veteran 
should pay half of his monthly net income towards child 
support; that payment was directed to be made to the 
Washington State Support Registry.  It is noted that the only 
income identified for the veteran was his VA compensation 
benefits, which, at that time was reported to be $576.  The 
order stated that the veteran (obligor parent) was required 
to pay $255.06 per month.  

In May 1996, the appellant requested reinstatement of the 
apportionment benefits.  Submitted in support of her claim 
was a copy of a Washington State Child support worksheet, 
dated in August 1996, indicating that a child support court 
order established a payment of $371 per month as child 
support for the two children.  

Received in October 1996 was a statement from the veteran, 
wherein he indicated that he had been unemployed since May 
1996.  It was noted that the veteran's only source of income 
was his VA disability compensation, in the amount of $668.  
He reported monthly expenses totaling $683, which consisted 
of $350 for rent, $175 for food, $39 for telephone, $20 for 
clothing, and $99 for payment of a storage unit.  By letter 
dated in August 1996, the appellant was also requested to 
provide current income information; however, she did not 
submit the requested information.  

In her substantive appeal (VA Form 9), received in August 
1997, the appellant maintained that the veteran was not 
reasonably discharging his responsibilities for the 
children's support.  In a January 1999 statement, the veteran 
contended that he had been informed that his children had 
been removed from the appellant's custody the preceding 
summer.  He also contended that he had been sending the money 
for the children via the Washington state OSE, and that he 
had been sending more than what VA gave him.  Moreover, the 
veteran stated that this could be confirmed by contacting the 
OSE.  

Received in January 2003 was a case payment history from 
Department of Child Support, as of December 23, 2002, which 
show that the veteran had made regular monthly payments.  
Also received in January 2003 was a financial statement from 
the veteran, wherein he reported monthly income of $707.  He 
reported monthly expenses of $707, which included $150 for 
rent, $169.99 for food, $50 for utilities, $132.25 for living 
expenses, and $255.06 in child support payment.  

Of record is a report of contact (VA Form 119) with the 
Department of Child Services, dated December 19, 2003, 
indicating that the appellant still had custody of the 
veteran's two children.  A current address was provided for 
the appellant.  By letter dated in January 2004, the 
appellant was also requested to provide current income 
information; however, she did not submit the requested 
information.  

Received in January 2004 was a case payment history from 
Department of Child Support, as of October 1, 2003, which 
show that the veteran had made regular monthly payments.  
Also received in January 2004 was a financial statement from 
the veteran, wherein he reported monthly income of $721.  He 
also reported monthly expenses of $721, which included $250 
for rent, $200 for food, $50 for utilities, $171 for living 
expenses, and $50 in child support payment.  

Based upon the above information, the RO, in a special 
apportionment decision, dated in April 2004, denied the 
appellant's claim for an apportionment of the veteran's 
disability benefits.  This determination was based on a 
finding that the veteran was paying some child support, 
enforced by DCS, and the appellant had not shown a financial 
need that warrants an apportionment of the veteran's 
benefits.  


III.  Legal analysis.

Pertinent law and regulations provide that all or any part of 
the compensation or pension payable on account of any veteran 
may be apportioned on behalf of the veteran's child if the 
veteran's child is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the child's support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.  

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458 (2003).  

The initial issue is whether the veteran was reasonably 
discharging his responsibility for G. P. and A. P.'s support.  
38 C.F.R. § 3.450.  The record demonstrates that the 
appellant receives monthly income via Department of Child 
Services (DCS) from the veteran every month.  The record 
indicates that the veteran initially made payments of $255.06 
per month, which was recently reduced to $50 per month by 
court order; this is reflected in the case payment history of 
October 2003.  Under these circumstances, the Board finds 
that the veteran is reasonably providing support for his 
minor children, who are in the appellant's custody.  As such, 
the evidence shows that the veteran has for many years 
provided reasonable support for his minor children, G. P. and 
A. P., in the appellant's custody.  As a result, the Board 
finds no basis to award the appellant apportionment of the 
veteran's benefits under § 3.450.  Id.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  In order for a special 
apportionment to be warranted, hardship must be shown to 
exist.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  The appellant has not demonstrated financial 
hardship on behalf of the veteran's minor children.  
Therefore, the appellant does not meet the criteria for a 
"special" apportionment of the veteran's VA disability 
compensation benefits.  38 U.S.C.A. § 5307 (West 1991; 38 
C.F.R. §§ 3.450, 3.451 (2001).  Accordingly, the Board 
concludes that an apportionment of the veteran's VA 
disability compensation is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the grant of an apportionment of the 
veteran's VA disability compensation, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor children is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



